DETAILED ACTION
This action is in response to amendments filed on June 10th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-6, 9-15 are pending. The Examiner notes the cancellation of claims 7, 8 in the amendments filed June 10th, 2021.
Claim Rejections - 35 USC § 103
Claims 1-5, 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al. (US 4,003,666; hereinafter Gainse) in view of Chu (US 6,334,713).
Regarding claim 1, Gaines discloses a ball joint assembly, comprising:
a housing (14 Fig. 1) with an inner wall which surrounds an inner bore that extends along a central axis (it can be seen in Fig. 1 that the housing has an inner bore with an inner wall, which houses the ball 16, bearing ring 48, wear rings 50, and load rings 52, and that the housing extends upwards along a central axis);

	first and second preload members (50 Fig. 1, 4, 6) disposed in said inner bore on opposite axial sides of said ball portion and in direct contact with said ball portion (it can be seen that the first and second preload members are on opposite axial sides of the ball portion and are in direct contact with the ball portion); 
each of said first and second preload members being made as a monolithic piece of material (it can be seen in Fig. 4 of Gaines that the preload members are monolithic pieces); and
	at least one of said preload members being compressed to urge said ball portion to a central location (it can be seen that the weight of the ball portion would compress either of the preload members depending on the orientation of the ball joint, which would have the preload members exert an equal and opposite force onto the ball portion towards a central location).
	Gaines does not discloses that the material of the preload members are elastomeric.
	Chu discloses a bearing assembly having a wear ring (1) with a wear ring liner (3) that is made of a material that could be a synthetic rubber (abstract) or a rubber metal compound (Col. 5 lines 6-9).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the preload members of Gaines with the teaching of Chu, to create wear rings that are made of an elastomeric material. By choosing a synthetic rubber or a rubber metal compound to construct the wear ring, this would allow for the 
	The Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, , Gaines further discloses wherein said first and second preload members (50) are of identical construction (it can be seen in Fig. 1, 6 that the preload members are of identical construction).
Regarding claim 3, Gaines further discloses wherein each of said preload members is annular in shape and circles a central axis (it can be seen in Fig. 1 that the preload members are annular in shape in that the form a ring around the ball portion and that they circle a central axis; further, each preload member is described as having an annular wall 60 in Fig. 4, Col. 2 lines 28-32).
Regarding claim 4, Gaines further discloses wherein each of said preload members has a corrugated top with a plurality of peaks and a plurality of valleys and a corrugated bottom with a plurality of peaks and a plurality of valleys (it can be seen in Annotated Fig. 1 below that the preload members are corrugated by the wrinkling in the surface of the preload members created by the grooves 72 in Fig. 4, which are the valleys, and the surface 62 in Fig. 4, which are the peaks in that they are raised above the valleys and that the preload members have corrugated tops and bottoms, each having a plurality of peaks and valleys).

    PNG
    media_image1.png
    486
    639
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Gaines further discloses wherein for each of said preload members, said peaks of said corrugated top are circumferentially aligned with said peaks of said corrugated bottom and said valleys of said corrugated top are circumferentially aligned with said valleys of said corrugated bottom (it can be seen in Annotated Fig. 1 that the peaks of the corrugated top and bottom are circumferentially and that the valleys of the corrugated top and bottom are also circumferentially aligned).
Regarding claim 10, Gaines disclosed a method of making a ball joint assembly, comprising the steps of:
preparing a housing (14 Fig. 1, 6) which has an inner bore and at least one open end (it can be seen that the housing has two open ends, one that is covered by cover plate 44 and the other open end where the shank portion of the ball stud extends through);
inserting a first preload member (50), which is made as a monolithic piece of material (it can be seen in Fig. 4 of Gaines that the preload members are a monolithic piece of material) into the inner bore;

inserting a second preload member (50), which is made as a monolithic piece of material (it can be seen in Fig. 4 of Gaines that the preload members are a monolithic piece of material) into the inner bore (it can be seen in Fig. 1 that in order to assemble the ball joint of Gaines, one must first insert a first preload member into the bore of the housing, followed by the ball portion of the ball stud, and lastly inserting the second preload member into the inner bore, as inserting these components into the inner bore in any other order would not allow for proper assembly of the ball joint of Gaines);
compressing at least one of the first and second preload members to impart a biasing force on the ball portion of the ball stud (it can be seen in Fig. 1 that the weight of the ball portion would compress either of the preload members depending on the orientation of the ball joint, which would then have the preload members exert an equal and opposite biasing force onto the ball portion of the ball stud; further, compression of the preload members would also be experienced once the cover plate 44 is positioned to close the housing, as capturing the ball portion in between both preload members would have the preload member nearest the cover plate be compressed towards the ball portion as it is in contact with the ball portion, which would impart a biasing force on the ball portion); and
closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore (it can be seen in Fig. 1 that the cover plate 44 of Gaines would close the housing, capturing the first and second preload members, as well as the ball portion of the ball stud within the housing).

	Chu discloses a bearing assembly having a wear ring (1) with a wear ring liner (3) that is made of a material that could be a synthetic rubber (abstract) or a rubber metal compound (Col. 5 lines 6-9).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the preload members of Gaines with the teaching of Chu, to create wear rings that are made of an elastomeric material. By choosing a synthetic rubber or a rubber metal compound to construct the wear ring, this would allow for the wear ring to have low abrasive effects on the joint ball, while also allowing it to have low frictional properties as taught be Chu (Abstract of Chu). Doing so would have each preload member being made as a monolithic piece of elastomeric material. 
	The Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Gaines discloses wherein the steps of compressing the at least one of the first and second preload members is simultaneous to the step of the closing the housing (once the cover plate 44 is positioned within the housing to close an open end, the cover plate would cause compression of the preload member that is nearest the cover plate be compressed towards the ball portion as it is in contact with the ball portion).
Regarding claim 13, Gaines discloses wherein the step of closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore includes engaging a cover plate with the housing (it can be seen in Fig. 1 that there is a cover 
Regarding claim 14, Gaines discloses wherein each of the first and second preload members is in direct contact with the ball portion of the ball stud (it can be seen in Fig. 1 that the first and second preload members are in direct with the ball portion of the ball stud).
Regarding claim 15, Gaines discloses wherein each of the preload members has a corrugated top and a corrugated bottom (it can be seen in Annotated Fig. 1 that the preload member has a corrugated top and a corrugated bottom).
Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines in view of Chu as applied to claims 1 and 10 above, and further in view of Smith (US 4,386,869).
Regarding claim 9, the combination of Gaines and Chu do not disclose that the housing is deformed to capture said ball portion of said ball stud and said preload members in said inner bore of said housing.
Smith does teach the deforming of a housing (28 Fig. 1-3 of Smith) of a ball joint, in particular, the swaging of the end rim (32 Fig. 1-3 of Smith; Col. 3 lines 54-57) of the housing over a closure cap (84 Fig. 1-3 of Smith). 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Gaines and Chu with the teaching a Smith to have a housing that is deformed, capturing the ball portion of the ball stud and the preload members in the inner bore of the housing. If one were to simply swage the stakes (46 in Fig. 1, 6 of Gaines), as taught by Smith, to retain the cover (44 in Fig. 1, 6) of Gaines, the housing would then be deformed, capturing the claimed elements within the bore of the housing.
Regarding claim 12, the combination of Gaines and Chu do not disclose wherein the step of closing the housing to capture the first and second preload members and the ball portion of the ball stud in the inner bore includes swaging an end of the housing.
Smith does teach the swaging of an end of a housing of a ball joint, wherein the end rim (32 Fig. 1-3 of Smith) of the housing (28 Fig. 1-3 of Smith) is swaged over a closure cap (84 Fig. 1-3 of Smith).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gaines with the teaching a Smith to swage an end of the housing, capturing the ball portion of the ball stud and the preload members in the inner bore of the housing. If one were to simply swage the stakes (46 in Fig. 1, 6 of Gaines), as taught by Smith, to retain the cover (44 in Fig. 1, 6) of Gaines, the first and second preload members, as well as the ball portion, would be captured within the inner bore of the housing.
Allowable Subject Matter
Claim 6 is allowed as it has been amended and rewritten in independent form, including all of the limitations of its original base claim and intervening claims. The reasons of allowance are stated in the prior action.
Response to Arguments
The amendments to the claims and specification filed on June 10th, 2021 have been accepted and overcome the previous objections to the drawings and the specification. The Examiner notes the amended form of claim 6, being rewritten in independent form and including all of its parent claims, as well as the cancellation of claims 7-8.
Applicant's arguments filed on June 10th, 2021 have been fully considered but they are not persuasive.
prima facie rejection of claim 1 is improper due to the Examiner not applying the broadest reasonable meaning of the team “preload member” to Gaines, as the Applicant argues that the term “preload member” should be interpreted as the combination of elements 50 and 52, not just the element 50 of Gaines, and as such, that one of ordinary skill would understanding that departing from this two-piece construction would compromise the performance of Gaines ball joint. The Applicant also states that “the Gaines specification makes it clear that the preload can only be applied by compressing the load ring 52”. The Applicant further contends that replacing the material of the preload member of Gaines with that of Chu, would not result in a monolithic preload member, as Chu teaches of a multi-piece member.
Regarding the above arguments, the Examiner respectfully disagrees. The Examiner would first like to state that nowhere in the disclosure of Gaines do they specify that the preload members (50) cannot be compressed to impart a preload. It is a fact that in the ball joints assembled state that the weight of the ball stud of Gaines would impart some sort of compression to at least one of the preload members, depending on the orientation of the ball joint, and as such, the preload members would be exerting an equal and opposite reactionary force (i.e. a preload) on the ball portion of the stud towards a central location. Due to this, the members 50 of Gaines do act as preload members and the Examiner stands that their interpretation of the preload members of Gaines is reasonable. The Examiner does not make any contention towards the removal of the load rings 52 of Gaines, but it is clearly seen that the preload members 50 and load rings 52 are entirely separate elements. As such, it can be seen that in at least Fig. 4 of Gaines that the preload members 50 are monolithic pieces. 

With respect to the prior rejections under 35 U.S.C. 102, the Applicant has amended the claims to incorporate the new limitations of claim 1 into amended claim 10. Amended claim 10 and its dependent claims 11-15 constitute a new grounds of rejection under 35 U.S.C. 103, as expounded upon above, and are supported by the above arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678